Citation Nr: 1008084	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right hip.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1985 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran seeks entitlement to disability ratings in excess 
of 10 percent for degenerative arthritis of her right and 
left hips.  She contends that her disabilities are more 
severe than that contemplated by the current rating scheme.

The Veteran's disability was last examined in June 2007.  The 
duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  

In a statement dated in February 2008 the Veteran indicated 
that her condition was much worse than before.  In May 2008 
the Veteran stated that it was recommended she consider hip 
replacement surgery.  She also stated that her condition had 
caused her to alter her occupational plans.  As it has been 
nearly three years since her last examination, and because 
there is an indication that her condition has worsened in 
that time, the Veteran is entitled to a new examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO shall afford the Veteran an 
appropriate VA examination to determine 
the nature, extent, and severity of 
degenerative arthritis of her right and 
left hip disabilities.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, should 
be performed. 

The examiner is requested to express 
findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
The examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  The 
examiner must also comment on the impact 
of the Veteran's right and left hip 
disabilities on her ability to work.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

3.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


